Reasons for Allowance

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: After search and consideration of the prior art, including those prior art cited on the IDS filed with the original application, the limitations recited in the independent claims are determined to be allowable in view of the prior art failing to teach or suggest in reasonable combination the limitations recited in these claims. For example, the following, newly discovered publication is particularly relevant to the limitations recited by the independent claims, yet fails to teach or suggest in reasonable combination the limitations recited in the independent claims: Makoto et al. (“Conclusion -Supplement Answer Generation for Non-Factoid Questions”) discloses a method of extracting answers to a question from a plurality of single answer models (encoder and conclusion decoder as first, single answer model and encoder and supplement decoder as second, single answer model), wherein multiple answers are output(complement and supplement as multiple answers, Model, Encoder, Decoder and Ensemble network). Yet, Makoto fails to teach that the multiple answer are output based on a calculated frequency of appearance of each of tokens in answers extracted from each of the single answer models.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657